—Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed March 9, 1979, upon his conviction of grand larceny in the third degree, on his plea of guilty, the sentence being an indeterminate prison term with a maximum of three years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a definite term of one year. As so modified, sentence affirmed and the case is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.